Citation Nr: 0941920	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from August 1956 to 
November 1956.  The appellant is the daughter of the Veteran.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the appellant's Chapter 35 
educational folder was returned to her local RO in Los 
Angeles, California.  Although the Muskogee RO adjudicates 
educational matters, the appellant's office of original 
jurisdiction is the Los Angeles, California RO.

In May 2009, the appellant presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse and children, if 
the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 
3501, 3510, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.3020, 21.3021 (2009).  

Basic eligibility for certification of Dependents' 
Educational Assistance exists for the child of a Veteran, if 
the Veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power, or (5) is on active 
duty as a member of the Armed Forces and has been determined 
by VA to have a total disability permanent in nature incurred 
or aggravated in the line of duty during active military, 
naval, or air service; is hospitalized or receiving 
outpatient medical care, services, or treatment for such 
disability; is likely to be discharged or released from such 
service for such disability; and the pursuit of a course of 
education by such individual's spouse or child for which 
benefits under 38 U.S.C. chapter 35 are sought occurred after 
December 22, 2006.  38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2009). 

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a "child" of a Veteran will have 
basic eligibility if the Veteran has a permanent total 
service-connected disability.  Pursuant to § 3.807 (d), a 
"child" is described as a son or daughter of a Veteran who 
meets the requirements of § 3.57, except as to age and 
marital status.  38 C.F.R. §§ 3.807, 21.3020, 21.3021.

The basic beginning date of an eligible child's period of 
eligibility is his or her eighteenth birthday or successful 
completion of secondary schooling, whichever occurs first, 
with the ending date of eligibility being the child's 26th 
birthday. 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040, 
21.3041.

VA's regulations provide that, if the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18, but before he or she has reached 26, the 
child may elect the beginning date of his or her eligibility.  
The child can elect as a beginning date: (A) the effective 
date of the permanent and total rating or (B) the date of 
notification to the Veteran of the permanent and total 
rating, or (C) any date in between, whichever is more 
advantageous to the eligible child.  38 U.S.C.A. § 3512(a); 
38 C.F.R. § 21.3041(a)(2)(ii).

However, no person is eligible for educational assistance who 
reached his or her 26th birthday on or before the effective 
date of a finding of permanent total service-connected 
disability.  38 C.F.R. § 21.3040(c).
        
The appellant seeks to establish entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35, as a child 
of a Veteran who has permanent total service-connected 
disability.  In June 2007, the appellant submitted a VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance (DEA) benefits, based on the Veteran's 
permanent and total rating.  She attended college 
intermittently from 1995 to 2006, and secured a Bachelor's 
Degree in Business Administration with an emphasis on 
accounting.
  
The appellant was born on June [redacted], 1977.  She is the Veteran's 
daughter.  The appellant reached her 18th birthday on June [redacted], 
1995, and her 26th birthday on June [redacted], 2003.  But the RO 
previously indicated that the effective date of the Veteran's 
permanent and total rating was March 13, 2007.  Thus, the 
appellant turned 26 years of age prior to the March 13, 2007 
effective date for the Veteran's permanent and total rating.  
See 38 C.F.R. § 21.3040(c).  In fact, she was 29 years of age 
on March 13, 2007.  On that basis the RO denied her claim.  

However, during the course of the appeal, the RO evidently 
awarded the Veteran an earlier effective date for the 
permanent and total rating, retroactively effective from 
April 19, 1999.  See May 2009 appellant statement; March 2009 
partial copy of VA award letter to the Veteran; and May 2009 
hearing testimony at pages 3-4.  The appellant would have 
been only 21 years of age on April 19, 1999.  Therefore, 
based on this earlier award for the Veteran's permanent and 
total rating, the appellant would be eligible for Chapter 35 
educational assistance, as she had not yet reached the age of 
26 at that time.  See 38 C.F.R. §§ 21.3040, 21.3041.  

But a complete copy of the RO's March 19, 2009 decision that 
awarded a permanent and total rating, retroactively effective 
from April 19, 1999, is not of record.  A remand is required 
to secure a complete copy of this decision and any notice 
letter sent to the Veteran.  Once a copy of this decision is 
secured, the RO should make a determination as to whether the 
appellant is now eligible for Chapter 35 educational 
assistance.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain a copy of the March 19, 2009 VA 
decision and notice letter that 
evidently awarded the Veteran a 
permanent and total rating for his 
service-connected disabilities, 
retroactively effective from April 19, 
1999.  Associate a copy of this 
decision and notice letter with the 
appellant's claims folder.  

2.	The RO will then readjudicate the 
appellant's claim as to eligibility for 
Chapter 35 educational assistance.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


